r
1
f
1
                                                                               FILED 

1
                                                                            JULY 23, 2015 

j
I                                                                      In the Office of the Clerk of Court 

                                                                     W A State Court of Appeals, Division III 





II 
 

,
1                  IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION THREE

         STATE OF WASHINGTON, 	                       )       No. 324354-111
                                                      )
                             Respondent, 	            )
                                                      )
                      v. 	                            )
                                                      )
         RAYMOND EDWARD CHANEY, III,                  )       UNPUBLISHED OPINION
                                                      )

I	                           Appellant. 	             )

               BROWN, AC.J.- Raymond E. Chaney, III appeals his possession of a stolen

         vehicle conviction. He incorrectly contends sufficient evidence does not exist showing

         he knew the vehicle was stolen. We affirm.

                                                 FACTS

               Mr. Chaney arrived at his cousin's automotive shop on the morning of November

         23,2013 with an older Chevrolet Suburban, claiming it had broken down after he bought

         it for $500. The vehicle had expensive rims and a stereo. Mr. Chaney claimed as part

         of the purchase agreement, he had to return the rims and stereo to the owner/seller of

         the vehicle and asked his cousin to help remove them. He then inconsistently told

         another person at the shop he had bought the vehicle for $500 at an auction. The

         vehicle's plates were missing. Suspicious, Mr. Chaney's cousin called the police. The
     No. 32435-4-111
     State v. Chaney


I    police learned Ervin Schadler was the owner and had reported the vehicle stolen

     between 1:00 and 2:00 a.m. the same morning.


I           The State partly charged Mr. Chaney with possessing a stolen motor vehicle.

     Mr. Schadler testified he did not sell the car to Mr. Chaney and did not give him

1    permission for him to drive it. A jury found Mr. Chaney guilty. He appealed.
I                                             ANALYSIS
I
I
            The issue is whether sufficient evidence supports Mr. Chaney's possession of a

     stolen motor vehicle conviction. He contends the State failed to prove he had

     knowledge the vehicle was stolen.

            In determining the sufficiency of the evidence, our standard of review is "whether,



I1   after viewing the evidence in a light most favorable to the State, any rational trier of fact

     could have found the essential elements of the charged crime beyond a reasonable

     doubt." State v. Rempel, 114 Wash. 2d 77, 82, 785 P.2d 1134 (1990). "A claim of

     insufficiency admits the truth of the State's evidence and all inferences that reasonably

     can be drawn therefrom." State v. Salinas, 119 Wn.2d 192,201,829 P.2d 1068 (1992).

     Circumstantial evidence is considered to be as reliable as direct evidence. State v.

     Myers, 133 Wash. 2d 26, 38, 941 P.2d 1102 (1997).

            RCW 9A.56.068 provides: "(1) A person is guilty of possession of a stolen vehicle

     if he or she possess[es] a stolen motor vehicle." To prove that a defendant "possessed"

     stolen property, the State must prove that the defendant possessed property with

     knowledge that it was stolen. RCW 9A.56.140; State v. Plank, 46 Wash. App. 728, 731,



                                                   2

    · No. 32435-4-111
      State v. Chaney


    731 P.2d 1170 (1987). Mere possession of recently stolen property is insufficient to

    establish that the possessor knew the property was stolen. State v. Couet, 71 Wash. 2d
I
    773,775,430 P.2d 974 (1967). But possession of recently stolen property, coupled
f
~
i   with any other circumstantial evidence tending to show guilt sufficiently proves
i   knowledge. Couet, 71 Wash. 2d at 775-76. The fact finder may reasonably infer
I
1


    knowledge if "a reasonable person would have knowledge under similar circumstances."

    State v. Womble, 93 Wash. App. 599, 604, 969 P.2d 1097 (1999).

           Mr. Chaney was in possession of the stolen vehicle. He took it to his cousin's

    automotive shop, claiming he bought it but needed the tires and stereo removed to

    return to the seller. Later, Mr. Chaney told another person the vehicle was purchased

    from an auction. But a very few hours passed between when the vehicle was reported

    stolen and when Mr. Chaney possessed it. Lastly, Mr. Schadler testified he did not give

    Mr. Chaney permission to drive his vehicle.

           Viewing this evidence in a light most favorable to the State and being aware that

    circumstantial evidence is considered as reliable as direct evidence, a reasonable

    person could infer the vehicle was stolen based on Mr. Chaney's inconsistent

    statements, the timeline of events, and Mr. Schadler's testimony denying permission for

    Mr. Chaney to drive the vehicle. Thus, the State sufficiently proved Mr. Chaney had

    knowledge the vehicle in his possession on November 23 was stolen, making that

    evidence sufficient to support Mr. Chaney's conviction for possessing a stolen motor

    vehicle.



                                                  3

No. 324354-111
State v. Chaney


      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                ~)AL.&
                                                Brown, A.C.J.
WE CONCUR:




Ko~f




                                           4